PER CURIAM.
This case is clearly within the principles laid down in Re Baudoine (Sup.) 39 N. Y. Supp. 1120, and in Re Livingston, 1 App. Div. 568, 37 N. Y. Supp. 463. Indeed, the principle’of the Livingston Case is more decisive than that enunciated in the Baudoine Case. As to the stock of the Times corporation, the ruling of the surrogate was acquiesced in; and, further, the surrogate offered to send the case back on that head, and that offer was not accepted by the executors. The only error we find in this record is the allowance of $25 to the special guardian. We think that the appointment of a special guardian was wholly unnecessary upon the facts in this case, and that the rule laid down in the Post Case (Sup.) 38 N. Y. Supp. 977, on that subject, is applicable. The order should therefore be modified by striking out the allowance of $25 to the special guardian, and, as modified, affirmed, without costs.